UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission File Number 000-26721 AUSTRALIAN OIL & GAS CORPORATION (Exact name of registrant as specified in its charter) Delaware 84-1379164 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification Number) Level 21, 500 Collins Street Melbourne, Victoria, 3000 Australia Issuer’s Telephone Number: (61-3) 8610 4701 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 47,650,531 shares of common stock, $0.001 par value, as of November 11, 2011. INDEX AUSTRALIAN OIL & GAS CORPORATION (an exploration stage enterprise) For the Quarterly Period Ended: September 30, 2011 Part 1.FINANCIAL INFORMATION Item 1.Financial Statements. (Unaudited) Consolidated Balance Sheets as at September 30, 2011 (Unaudited) and December 31, 2010 (Audited) Consolidated Statements of Operations for the nine months ended September 30, 2011 and 2010 (Unaudited), three months ended September 30, 2011 and 2010 (Unaudited) and for the cumulative period from August 6, 2003 (Date of Inception) to September 30, 2011 (Unaudited) Consolidated Statements of Cash Flows for the nine months endedSeptember 30, 2011 and 2010 (Unaudited) and the cumulative period from August 6, 2003 (Date of Inception) to September 30, 2011 (Unaudited) Notes to Financial Statements (Unaudited) Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Item 4.Controls and Procedures. Part 11.OTHER INFORMATION Item 6.Exhibits. Signatures 1 Item 1. Financial Statements (Unaudited) Australian Oil & Gas Corporation (an exploration stage enterprise CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) 09/30/11 12/31/10 (Unaudited) (Audited) ASSETS Current assets: $ $ Cash and cash equivalents 51 37 Receivables 5 5 Total Current Assets 56 42 Non-Current assets: Exploration and Evaluation Asset (Note 7) Total Non-Current Assets Total Assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses Accounts payable to director related entities - 15 Total Current Liabilities Non-Current liabilities: Convertible Lines of Credit – Director Related (Note 3) - Loan – Director Related Party (Note 3) Total Liabilities STOCKHOLDERS’ EQUITY Common stock, $0.001 par value; 75,000,000 shares authorized, Issued shares, 49,000,531 atSeptember 30, 2011 and 47,650,531 at December 31, 2010; Outstanding shares, 49,000,531 at September 30, 2011 and 47,650,531 at December 31, 2010. 48 48 Capital in excess of par value Accumulated other Comprehensive Income Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity The accompanying notes are an integral part of these consolidated financial statements. 2 Australian Oil & Gas Corporation (an exploration stage enterprise) CONSOLIDATED STATEMENT OF OPERATIONS For the nine months ended September 30, 2011 and 2010, For the three months ended September 30, 2011 and 2010 and for the period from inception (August 6, 2003) to September 30, 2011 (unaudited) (Dollar amounts in thousands) For the nine months ended Sept 30, 2011 For the nine months ended Sept 30, 2010 For the three months ended Sept 30, 2011 For the three months ended Sept 30, 2010 Cumulative period from Aug. 6, 2003 (Date of Inception) to Sept 30, 2011 Expenses General and administrative 89 50 28 Merger and reorganisation - Exploration (Note 8) 26 Total operating expenses 76 Loss before other income and expense ) Other Income (Expense) Income from sale of tenement and tenement information (Note 7) - - - Write down of investments - ) Currency exchange gain /(loss) 22 (35 ) Interest income 4 7 - 2 75 Interest expense ) ) - (6 ) ) (Loss) / income before income tax ) Income tax provision - 24 Net (Loss) / Income ) (Loss) / Income per Common share : Basic and Dilutive $ ) $ $ ) $ ) $ ) Weighted average common share used in calculation – Basic and Dilutive The accompanying notes are an integral part of these consolidated financial statements 3 Australian Oil & Gas Corporation (an exploration stage enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2011 and 2010 and Cumulative from inception (August 6, 2003) to September 30, 2011 (unaudited) (Dollar amounts in thousands – except per share data) For the nine months ended Sept 30, 2011 $ For the nine months ended Sept 30, 2010 $ Cumulative period from inception to Sept 30, 2011 $ Cash flows from operating activities: Net income / (loss) ) ) Adjustments to reconcile net income /(loss) to net cash used in operating activities: Adjustments for non-cash items Compensation expense 90 Currency exchange loss/(gain) 28 Write down of investment - - Issuance of Convertible Note in lieu of repayment of advances from director related entity - - Gain on transfer of interest in tenement - ) ) Change in assets and liabilities: Increase/(decrease) in accounts payable ) ) Increase /(decrease) in income tax payable - - (9 ) Decrease/(increase) in accounts receivable - (3 ) 78 Increase in exploration assets (5 ) ) ) Net provided by (used) in operating activities ) ) ) Cash flows from financing activities: Proceeds from sale of Common stock –net - - 75 Proceeds from advance from director-related entities 97 Proceeds from line of credit ) 19 Repayment of advance from director-related entities ) - ) Net cash (used) provided by financing activities ) Cash flows from investing activities: Proceeds from sale of tenement/tenement information (Note 7) Net cash provided by investing activities Increase/ (decrease) in cash 14 ) Cash at beginning of period 37 5 - Effect of currency exchange rate fluctuations on cash held - - 82 Cash at end of period 51 51 Supplemental disclosure of non-cash activities: Interest charged by Great Missenden Holdings Pty Ltd 14 12 Issuance of Stock for compensation and settlement of advances - - The accompanying notes are an integral part of these consolidated financial statements 4 Australian Oil & Gas Corporation (an explorationstage enterprise) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) The accompanying interim consolidated financial statements of Australian Oil & Gas Corporation are unaudited.However, in the opinion of management, the interim data includes all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the results for the interim period. The results of operations for the period ended September 30, 2011 are not necessarily indicative of the operating results for the entire year. The interim financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010. Note 1:Organization Australian Oil & Gas Corporation (the Company) was incorporated in Delaware on August 6, 2003, and began operations on August 11, 2003 and is considered to be a crude petroleum and natural gas company in the exploratory stage. Since inception it has been engaged in the assessment of oil and gas exploration properties. The authorized capital stock of the AOGC consists of 75,000,000 shares of common stock (AOG Common Stock), $0.001 par value The company has two wholly owned Australian subsidiaries; Alpha Oil & Natural Gas Pty Ltd and Nations Natural Gas Pty Ltd. Alpha Oil & Natural Gas Pty Ltd itself has three wholly owned Australian subsidiaries, Vulcan Australia Pty Ltd (which holds the joint venture interest in each of the Vulcan and Nome Joint Ventures), Braveheart Oil & Gas Pty Ltd (which holds the joint venture interest in the Braveheart Joint Venture) and Cornea Oil & Gas Pty Ltd (which will hold the joint venture interest in the Cornea Joint Venture). Note 2:Summary of Significant Accounting Policies Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and footnotes thereto. Actual results could differ from those estimates. Note 3:Related Party Transactions Mr. E Geoffrey Albers, the Chairman and President of AOGC, is a director and shareholder of each of Great Missenden Holdings Pty Ltd, Gascorp Australia Pty Ltd and of Octanex NL. On September 22, 2009, Great Missenden Holdings Pty Ltd advanced $200,000 on its $250,000 Line of Credit to AOGC under the terms of the Line of Credit Agreement signed between AOGC and Great Missenden Holdings Pty Ltd on February 17, 2009. The Line of Credit was provided to AOGC in return for the issue to Great Missenden Holdings Pty Ltd of 250 Series III Convertible Unsecured Notes of $1,000 each with an interest rate of 12% per annum. The Series III Convertible Notes may be converted into shares of Common Stock of AOGC at any time on or before December 31, 2012 on the basis of 12,000 shares of Common Stock for every $1,000 Series III Convertible Notes or part thereof. This line of credit was repaid in full with interest on July 1, 2011. On November 11, 2010, Great Missenden Holdings Pty Ltd advanced $59,838 and on December 17, 2010 another $49,545 on a new $200,000 Line of Credit to AOGC under the terms of the Line of Credit Agreement signed between AOGC and Great Missenden Holdings Pty Ltd on October 18, 2010. The Line of Credit was provided to AOGC in return for the issue to Great Missenden Holdings Pty Ltd of 200 Series IV Convertible Unsecured Notes of $1,000 each with an interest rate of 12% per annum. The Series IV Convertible Notes may be converted into shares of Common Stock of AOGC at any time on or before December 31, 2012 on the basis of 15,000 shares of Common Stock for every $1,000 Series III Convertible Notes or part thereof.For the three months ended September 30, 2011 Great Missenden Holdings Pty Ltd charged $13,436 for interest on this new line of credit.This line of credit was repaid in full with interest on July 1, 2011. On April 4, 2011, Great Missenden Holdings Pty Ltd advanced $83,080 to AOGC. This short term advance was repaid in full with interest on July 1, 2011. 5 We also have the use of premises in Australia at Level 21, 500 Collins Street, Melbourne, Victoria.The office space is taken on a nonexclusive basis, with no rent payable, but the usage of the premises is included in the charges Octanex NL, (which replaced Setright Oil & Gas Pty Ltd in this role in the last quarter), makes in respect to the administration of the Company. For the three months ended September 30, 2011 Octanex NL did not charge the Company for the provision of accounting and administrative services rendered by third parties for the benefit of the Company, but not including services rendered by Mr. E Geoffrey Albers, who is remunerated separately by way of the issue of shares of common stock. With regard to the Vulcan Joint Venture, Mr. Albers is a director and shareholder in each of Auralandia NL, Natural Resources Group Pty Ltd (former Natural Gas Corporation Pty Ltd), Petrocorp Australia Pty Ltd and Vulcan Australia Pty Ltd (subsidiary of Australian Oil & Gas Corporation).All of these companies are the holders of the Vulcan Joint Venture. Mr Muzzin is a shareholder in Auralandia NL. With regard to the Nome Joint Venture, Mr. Albers is a director and shareholder in each of Auralandia NL, Natural Resources Group Pty Ltd, Petrocorp Australia Pty Ltd and Vulcan Australia Pty Ltd (subsidiary of Australian Oil & Gas Corporation).All of these companies are the holders of the Nome Joint Venture. Mr Muzzin is a shareholder in Auralandia NL. With regard to the Braveheart Joint Venture, Mr. Albers is a director and shareholder in each of Browse Petroleum Pty Ltd, Braveheart Petroleum Pty Ltd, Moby Oil & Gas Limited, Braveheart Energy Pty Ltd and Exoil Limited, the parent of Braveheart Resources Pty Ltd. He is a major shareholder in the parent of Braveheart Energy Pty Ltd.All of these companies are the holders of the Braveheart Joint Venture. With regard to the Cornea Joint Venture, Mr. Albers is a director and shareholder in each of Coldron Pty Ltd, Cornea Petroleum Pty Ltd, Moby Oil & Gas Limited, Auralandia NL, Cornea Energy Pty Ltd, Octanex NL and Exoil Limited, the parent of Cornea Resources Pty Ltd. All of these companies are the holders of the Cornea Joint Venture. At September 30, 2011 cash calls of $752,348 (which is included in “Loan-Director Related Party”) remain outstanding by Alpha Oil & Natural Gas Pty Ltd to the Cornea and Braveheart Joint Ventures.An agreement dealing with the liability to pay those calls has been reached.The agreement has the result that neither Braveheart Oil & Gas Pty Ltd nor Cornea Oil & Gas Pty Ltd, Alpha’s subsidiaries are treated as being in default (so that they might otherwise forfeit their respective Participating Interests in the Joint Ventures), while remaining liable to make the payments.By the agreement, each of Braveheart and Cornea have up to July 7, 2012 to make arrangements to satisfy their respective liabilities and may achieve this through a combination of sale of interests or by borrowing funds on commercial terms.The agreement has been entered into on terms which are favourable to Alpha and which enable Alpha to preserve any benefits which may derive from its interest in the period up to July 7, 2012. With regard to the National Gas Consortium, Mr. Albers is a director and shareholder in each of National Oil & Gas Pty Ltd, Australian Natural Gas Pty Ltd and Natural Gas Australia Pty Ltd. Our wholly owned subsidiary, Cornea Oil & Gas Pty Ltd (“Cornea Oil”), signed a farmout agreement with Coldron Pty Ltd (“Coldron”) on June 26, 2011. Coldron earned an 8.5% interest in an Australian offshore petroleum exploration permit WA-342-P (“Permit”) in return for reimbursing Cornea Oil an amount of AUD $1,591,480 (USD $1,526,600) during the quarter ended September 30, 2011. Coldron Pty Ltd is an affiliate Australian private company of EG Albers, President and shareholder of AOGC (Note 7). 6 Note 4: Current Liabilities At September 30, 2011 the accounts payable balance includes $117,000 for remuneration due to Mr Albers for his services which is to be met by the issue of shares (see Management Discussion and Analysis section on Management). Note 5:Issued Shares At September 30, 2011, 1,350,000 shares included in issued and outstanding shares of 49,000,531 disclosed in the balance sheet and used for the earnings per common share calculation were reserved but not yet issued. These shares will be used to compensate Mr Albers and will be issued in the quarter ending Dec 31, 2011 (See Note 4). Note 6:Comprehensive Income Comprehensive income is the change in equity during a period from transactions and other events from non-owner sources. The Company is required to classify items of other comprehensive income in financial statement to display the accumulated balance of other comprehensive income separately in the equity section of the Consolidated Balance Sheet. The functional currency of Australian Oil & Gas Corporation’s Australian subsidiaries is the Australian dollar.The comprehensive income of $416,000 disclosed in the Consolidated Balance Sheet is the accumulation of all currency exchange differences arising from translating the Australian subsidiaries’ financial statements from functional currency to presentation from the acquisition date of these Australian subsidiaries to the current balance date. Note 7: Exploration and evaluation costs As ofSeptember 30, 2011 the company’s Australian subsidiary, Alpha Oil and Natural Gas Pty Ltd (on behalf of its subsidiary Cornea Oil and Gas Pty Ltd) share of drilling costs of the Cornea-3 exploration well in WA-342-P was approximately $3,055,000. The well was drilled from December 11, 2009 to December 28, 2009. Overall, the results of Cornea-3 have defined an oil column in that location. Looking forward, the data obtained from Cornea-3 should enable the Cornea Joint Venture to formulate a future exploration, appraisal and development strategy. On this basis the costs of the well have been capitalized. Our wholly owned subsidiary, Cornea Oil & Gas Pty Ltd (“Cornea Oil”), signed a farmout agreement for the permit WA-342-P with Coldron Pty Ltd (“Coldron”) on June 26, 2011. As a result of the farmout agreement, $1,526,600 of exploration costs previously capitalized for the Cornea-3 well have been recovered. On that basis carried forward capitalized exploration costs at September 30, 2011 is $1,528,000. Note 8: Subsequent Events The Company has evaluated subsequent events for the period from September 30, 2011, the date of these financial statements through to August 11, 2011, which represents the date these financial statements are being filed with the Commission. Pursuant to the requirements of FASB ASC Topic 855, there were no events or transactions occurring during this subsequent event reporting period that require recognition or disclosure in the financial statement. With respect to this disclosure, the Company has not evaluated subsequent events occurring after November 11, 2011. 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking statements References in this report to “the Company”, “AOGC”, “we”, “us”, or “our” are intended to refer to Australian Oil & Gas Corporation and its subsidiaries. This quarterly report contains certain statements that may be deemed forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the United Stated Securities Exchange Act of 1934, as amended. Readers of this quarterly report are cautioned that such forward-looking statements are not guarantees of future performance and that actual results, developments and business decisions may differ from those envisaged by such forward-looking statements. All statements, other than statements of historical facts, so included in this quarterly report that address activities, events or developments that the Company intends, expects, projects, believes or anticipates will or may occur in the future, including, without limitation: statements regarding our business strategy, plans and objectives and statements expressing beliefs and expectations regarding our ability to successfully raise the additional capital necessary to meet our obligations, our ability to secure the permits necessary to facilitate anticipated seismic and drilling activities and our ability to attract additional working interest owners or farminees to participate in the exploration for and development of oil and gas resources, are forward-looking statements within the meaning of the Act. These forward-looking statements are and will be based on management's then-current views and assumptions regarding future events. Plan of Operation GeneralAustralian Oil & Gas Corporation is an independent energy company focused on the acquisition of petroleum exploration permits in the offshore areas adjacent to Australia and exploration for oil and natural gas resources within the area of those permits. We rely on the considerable experience in the oil and gas industry of our President, Mr. E. Geoffrey Albers, together with our consultants, in order to identify and conduct initial analyses of permits in which we may acquire an interest. StrategyWe have devoted essentially all of our resources to the identification of large-tract exploration permits in their early stages of exploration.We have attempted to focus on areas where we consider there is potential for a high impact outcome for the Company, in the event of exploration success. We plan to advance the prospectivity of these acreages largely through the application of geological and geophysical expertise and through the provision of new 2D and 3D seismic surveys. We seek to keep our capital outlays and overheads at a minimum level by farming-out exploration costs and by retaining selected consultants, contractors and service companies to develop our exploration plays and concepts. We generally use proven technologies in evaluating the prospectivity of our oil and gas properties. We expect to invest in projects at different percentage levels of participation, including up to 100% ownership. We plan to maintain as high a participation as can be prudently managed in the early stages of a project. We focus on areas considered to have speculative near term potential for oil discovery or medium term potential for gas discovery. An important part of our strategy is to select prospective acreage which, at the seismic or drilling stage, can be farmed out and/or developed in conjunction with other, preferably larger, more financially robust petroleum industry participants, so as to reduce exploration risk (which is high) and minimize our financial outlay requirements (which are also high).We attempt to do so, wherever possible, through promoted transactions. Our overall intention is to provide shareholders with exposure to potential high level outcomes, thus providing maximum leverage at minimal cost, in return for the extreme risk activities that we undertake.The funding of our exploration programs is an on-going challenge. Since August 2003, when the Company began operations, we have not conducted any business which generates revenue from the sale of hydrocarbons. Accordingly, we have no results of such operations to report. We are actively pursuing our long term strategy of maintaining and maturing our oil and gas exploration, appraisal and development projects which, in the long-term and given success, may have the future potential to generate substantial revenue. PermittingIt should be noted that Australian offshore petroleum permits are initially granted for a term of 6 years, pursuant to the Offshore Petroleum and Greenhouse Gas Storage Act, 2006 (Commonwealth).Provided all exploration commitments are met, petroleum exploration permits may be renewed for two consecutive 5-year terms, with relinquishment of 50% of the area of a permit at the end of the first 6-year term, and again at the end of the second 5-year permit term. Any Retention Lease or Production License is excluded from the calculation of the area to be relinquished.Exploration permits therefore, have a potential 16-year life, subject to these requirements and to the fulfilment of exploration commitments. 8 ManagementThe Company’s Chairman and President, who also holds the position of Chief Executive Officer and Chief Financial Officer, Mr. E Geoffrey Albers, manages the Company’s operations.On February 17, 2009 the Company signed a new four-year contract with Mr. Albers (“the Director”) with respect to the continuation of his services for a further period effective from January 1, 2008 to December 31, 2011, on terms which include the following: (i) by the Company issuing to the Director or, at the election of the Director, to the Trustee of the Fund, Common Stock in lieu of cash payments.Specifically, during the first quarter of 2009, the Company will issue 2,400,000 shares of Common Stock for his services in relation to the period from January 1, 2008 to December 31, 2008. These shares were issued March, 26, 2009. (ii) by the Company issuing to the Director or, at the election of the Director, to the Trustee of the Fund, Common Stock in lieu of cash payments.Specifically, during the fourth quarter of 2009, the Company will issue 2,200,000 shares of Common Stock for his services in relation to the period from January 1, 2009 to December 31, 2009. (iii) by the Company issuing to the Director or, at the election of the Director, to the Trustee of the Fund, Common Stock in lieu of cash payments.Specifically, during each the fourth quarter of 2010, the Company will issue 2,000,000 shares of Common Stock for his services in relation to the period from January 1,2010 to December 31, 2010. (iv) by the Company issuing to the Director or, at the election of the Director, to the Trustee of the Fund, Common Stock in lieu of cash payments.Specifically, during the fourth quarter of 2011, the Company will issue 1,800,000 shares of Common Stock for his services in relation to the period from January 1, 2011 to December 31, 2011. Working Capital FundingAs an exploration stage enterprise, the Company has and continues to rely on capital infusions through the advances of Great Missenden Holdings Pty Ltd. The Company has accepted advances and in the future anticipates that it will draw down further advances to enable it to meet its administrative costs and expenditure requirements in developing its portfolio of oil and gas interests. Funding for Exploration ProgramsWhen the Company requires further significant funds for its exploration programs, then it is the Company’s intention that the additional funds would be raised in a manner deemed most expedient by the Board of Directors at the time, taking into account budgets, share market conditions and the interest of industry in co-participation in the Company’s programs. It is the Company’s intention to meet its obligations by either partial sale of the Company’s interests or farm-out, the latter course of action being a fundamental part of the Company’s overall strategy. Should funds be required for appraisal or development purposes the Company would, in addition, look to project loan finance. Should these methods considered not to be viable, or in the best interests of stockholders, then it is the Company’s plan that they could be raised by any one or a combination of the following manners: stock placements, pro-rata issue to stockholders, and/or an issue of stock to eligible parties. At the end of the quarter we now hold interests in three Petroleum Exploration Permits granted by the Commonwealth of Australia. They are held in joint venture with other parties.A summary of the permits and the current activities in each permit is set out below. EXPLORATION AND APPRAISAL ACTIVITIES VULCAN SUB-BASIN INTERESTS, TERRITORY OF ASHMORE AND CARTIER ISLANDS, AUSTRALIA (AC/P35 and AC/P39) Vulcan Joint Venture (AC/P35) AC/P35 (granted October 18, 2005) comprised 46 graticular blocks, totalling approximately 3,410 km² (842,645 acres). There have been five wells drilled in the area, with two having oil and gas indications, all of which were plugged and abandoned. During the first three years of the initial 6-year term of the AC/P35 permit, we obtained a range of pertinent existing reports and open file seismic data.We also acquired the purchased the right to the reprocessed Onnia 3D seismic data-set of some 1,750 km² within AC/P35. 9 The Fairfax 2D seismic was completed in 2009, with approximately 275 kms of new high quality 2D acquired, utilizing Bergen Offshore’s BOS Atlantic vessel.The joint venture co-processed the new acquisition with some of the pre-existing seismic lines which were already held over the Fairfax feature. The joint venture continued to assess the prospectivity of the Fairfax feature and of the AC/P35 permit generally but the work program was not continued and the permit was cancelled, effective July 1, 2011. As a result the affairs of the Vulcan Joint Venture are being wound down. The participants in the Vulcan Joint Venture were: % Auralandia NL (Operator) Natural Gas Corporation Pty Ltd Petrocorp Australia Pty Ltd (subsidiary of National Gas Australia Pty Ltd) Vulcan Australia Pty Ltd (subsidiary of Australian Oil & Gas Corporation) Nome Joint Venture (AC/P39) AC/P39 (granted April 7, 2006) is located 600 km west of Darwin.It comprises 11 graticular blocks, totalling approximately 920 km² (227,337 acres).AC/P39 lies within 100 km of existing petroleum production facilities and along the eastern elevated flank of the Vulcan Sub-basin, a broad, deep and proven hydrocarbon-generative basin.There have been five wells drilled in the area, with two having oil and gas indications.In the first three years of the initial 6-year term of the AC/P39 permit, we have obtained a range of existing reports and open file seismic data and purchased 920 km² of reprocessed Onnia 3D seismic data.Geological evaluation of the permit has included the interpretation of reprocessed Onnia 3D seismic. We have established a portfolio of leads within AC/P39. However, we are reliant upon farming out the drilling of any well in AC/P39.Unless we secure a farminee, the permit is likely to be surrendered. The participants in the Nome Joint Venture are: % Auralandia NL (Cartier Petroleum Pty Ltd) (Operator) Payzone Petroleum (subsidiary of Natural Resources Group Pty Ltd) Petrocorp Australia Pty Ltd (subsidiary of National Gas Australia Pty Ltd) Vulcan Australia Pty Ltd (subsidiary of Australian Oil & Gas Corporation) BROWSE BASIN INTERESTS, OFFSHORE FROM WESTERN AUSTRALIA WA-333-P and WA-342-P Braveheart Joint Venture - WA-333-P In late 2009 and early 2010 the Braveheart prospect was drilled by the Songa Venus semi-submersible rig from a location within WA-333-P.The well failed to encounter hydrocarbons and was plugged and abandoned. While there was some evidence of minor residual hydrocarbons at the top of the reservoir interval, most of the cleaner sands were water filled. The company, through its subsidiary, contributed $2,326,939 to the drilling of the Braveheart-1 well. 10 Since drilling the well the Braveheart Joint Venture considered whether to lodge an application for renewal of the permit for a second term.However, the perceived lack of remaining prospectivity within the permit meant a further commitment of resources to a work programme for a renewal application was not justified. The permit was allowed to expire on March 31, 2011. As a result the affairs of the Braveheart Joint Venture are being wound down. The permit was held by the Braveheart Joint Venture, consisting of the following parties: Moby Oil & Gas Limited 26.4375% Braveheart Resources Pty Ltd (subsidiary of Exoil Limited) 25.3750% Browse Petroleum Pty Ltd (subsidiary of Gascorp Australia Pty Ltd) 20.1875% Braveheart Oil & Gas Pty Ltd (subsidiary of Australian Oil & Gas Corporation) 14.5000% Braveheart Energy Pty Ltd (subsidiary of Octanex NL) 7.2500% Braveheart Petroleum Pty Ltd (subsidiary of Natural Resources Group Pty Ltd) 6.2500% Cornea Joint Venture – WA-342-P The Cornea Joint Venture comprises the interests held in WA-342-P. The joint venture has carried out extensive studies as to prospectivity of the known Cornea gas/oil accumulation. The challenges at Cornea include a low permeability reservoir with difficult to model production characteristics and the long, narrow shape of the field. This permit is presently held by the Cornea Joint Venture consisting of the following parties. Coldron Pty Ltd (subsidiary of Gascorp Australia Pty Ltd) 29.100% Moby Oil & Gas Limited 22.375% Octanex Group 18.750% Cornea Petroleum Pty Ltd (subsidiary of Natural Resources Group Pty Ltd)) 14.875% Cornea Oil & Gas Pty Ltd (subsidiary of Australian Oil & Gas Corporation) 8.500% Auralandia N.L. 6.400% The Operator of the Cornea Joint Venture is Exoil’s wholly-owned subsidiary, Hawkestone Oil Pty Ltd (“Hawkestone”). Our wholly owned subsidiary, Cornea Oil & Gas Pty Ltd (“Cornea Oil”), signed a farmout agreement with Coldron Pty Ltd (“Coldron”) on June 26, 2011. Prior to the farmout, Cornea owned 17%. Following the farmout Cornea Oil will hold an 8.5% participant interest in the permit. Coldron earned the 8.5% interest by reimbursing Cornea Oil an amount of AUD $1,591,480 (USD $1,526,600) on account of the documented total costs incurred by Cornea Oil directly relating to the exploration of the permit and by agreeing to meet and pay 50% of Cornea Oil’s remaining 8.5% participating interest proportion of the cost of operations carried out in accordance with the Cornea Joint Venture Operation Agreement until such time as Coldron has expended an amount AUD$1,000,000 (USD$931,185) on behalf of Cornea Oil with respect to the remaining 8.5% participating interest owned by Cornea Oil. On January 4, 2011, the Joint Venture was granted a renewal of the WA-342-P permit for a 5 year term. The committed work programme in the first three years of the renewed term calls for studies and an exploration well; followed by reprocessing of 3D seismic and further studies in the last two years of the term. Studies continue, as do discussions with potential farminees. 11 BONAPARTE BASIN INTERESTS, OFFSHORE FROM THE NORTHERN TERRITORY OF AUSTRALIA – NT/P62, NT/P65, NT/P71 and NT/P72 NT/P71 and NT/P72 Joint Venture Low key evaluation of these permits continued through the first half of the year but in July 2011application was made to surrender both permits, the effective date of surrender being August 7, 2011.As a result the affairs of the NT/P71 and NT/P72 Joint Venture are being wound down. The participants in the National Gas Consortium were: % National Oil & Gas Pty Ltd (Operator) Australian Natural Gas Pty Ltd National Gas Australia Pty Ltd Nations Natural Gas Pty Ltd (AOGC subsidiary) Sunshine Joint Venture and Mimosa Joint Venture – NT/P62 and NT/P65 NT/P62 expired on June 19, 2011, with all work commitments met. No application to renew the permit was made by the joint venture due to a lack of prospectivity. On September 9, 2011 a renewal offer from the designated authority for NT/P65 was not accepted by the joint venture. The renewal offer included an exploration well in Year 3 of the primary term of the permit.The joint venture was unwilling to commit to a well in the permit in the face of the evident political and geological uncertainties within that area. As a result the affairs of the Sunshine and Mimosa Joint Ventures are being wound down. The interests in each of NT/P62 and NT/P65 were: % Gascorp Australia Pty Ltd National Oil & Gas Pty Ltd (Operator) Australian Natural Gas Pty Ltd National Gas Australia Pty Ltd Nations Natural Gas Pty Ltd (AOGC subsidiary) Stillwater Joint Venture - NT/P73 On March 27, 2007, the Australian Government granted our subsidiary, Alpha, a petroleum exploration permit, NT/P73, for an initial 6-year term.NT/P73 covers an area of 6,815 km² (1,683,300 acres). The Barossa and Caldita gas accumulations are located to the west of the NT/P73 permit area. In the first three years of the initial 6-year term of the NT/P73 permit we have obtained existing reports and open file seismic data and mapped, interpreted and revised analyses and concepts for the area.We have elected to enter the second three years of the initial permit term and drill one exploration well and perform further interpretational work. There have been no wells drilled in the permit area. Our work to date has focused on the Stillwater feature of the NW corner of NT/P73.We reached agreement with ConocoPhillips with respect to our right to approximately 200 kms² of 3D data acquired by ConocoPhillips in the NW corner of our NT/P73, most of which covers the Stillwater feature, which sits en enchelon with the Caldita gas discovery, located in the adjacent permit held by ConocoPhillips and Santos.This data has met our permit work obligation. The interests in NT/P73 are: % Gascorp Australia Pty Ltd Alpha Oil & Natural Gas Pty Ltd (Operator) The permit is in year-5, with year-6 commencing on March 27, 2012. 12 Item 3.Quantitative and Qualitative Disclosures about Market Risk. We do not engage in transactions in derivative financial instruments or derivative commodity instruments. As of September 30, 2011, our financial instruments were not exposed to significant market risk due to interest rate risk, foreign currency exchange risk, commodity price risk or equity price risk. Item 4.Controls and Procedures. As required by Rule 13a-15 under the Securities Exchange Act of 1934 (the “Exchange Act”), we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of September 30, 2011. This evaluation was carried out under the supervision and with the participation of our President and Chief Financial Officer. Based upon that evaluation, our President and Chief Financial Officer concluded that our disclosure controls and procedures are effective as of such date. As used herein, "disclosure controls and procedures" means controls and other procedures of ours that are designed to ensure that information required to be disclosed by us in the reports we file or submit under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by us in the reports we file under the Securities Exchange Act is accumulated and communicated to our management, including our President and Chief Financial Officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Internal Controls Since the date of the evaluation described above, there were no significant changes in our internal control or in other factors that could significantly affect these controls, and there were no corrective actions with regard to significant deficiencies and material weaknesses. Management’s Report on Internal Control over Financial Reporting The management of Australian Oil and Gas Corporation (“the Company”) is responsible for (1) the preparation of the accompanying financial statements; (2) establishing and maintaining internal controls over financial reporting; and (3) the assessment of the effectiveness of internal control over financial reporting. The Securities and Exchange Commission defines effective internal control over financial reporting as a process designed under the supervision of the company’s principal executive officer and principal financial officer, and implemented in conjunction with management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles. All internal control systems, no matter how well designed, have inherent limitations andprovide only reasonable assurance that the objectives of the control system are met, Therefore, no evaluation of controls can provide absolute assurance that all control issues and misstatements due to error or fraud, if any, within the company have been detected. Additionally, any system of controls is subject to risk that controls may become inadequate due to changes in conditions or that compliance with policies or procedures mat deteriorate. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because changes in conditions or that compliance with the policies or procedures may deteriorate. As of September 30, 2011, management of the Company conducted as assessment of the effectiveness of the company’s internal control over financial reporting based on criteria established in the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. From this assessment, management has concluded that the company’s internal control over financial reporting was effective as of September 30, 2011. This Quarterly Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this Quarterly Report. 13 Part 11.OTHER INFORMATION Item 5.Other Information Reports on Form 8-K The Company filed no Reports on Form 8K during the quarter ended September 30, 2011. Item 6.Exhibits List of Exhibits Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 14 SIGNATURES Pursuant to the requirements of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AUSTRALIAN OIL & GAS CORPORATION By:/s/ E. Geoffrey Albers E. Geoffrey Albers, Chief Executive Officer and Chief Financial Officer November 14, 2011 15
